Case 1:12-cr-20332-TLL-PTM ECF No. 185, PageID.1098 Filed 01/28/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case No. 12-20332-01
v.                                                          Honorable Thomas L. Ludington

MOSES LEROY MITCHELL,

                  Defendant.
__________________________________________/

     ORDER DENYING DEFENDANT’S MOTIONS FOR COMPASSIONATE RELEASE
        On May 16, 2012, Defendant was indicted by a grand jury on one count of conspiracy to

commit bank robbery, two counts of aiding and abetting armed bank robbery, two counts of aiding

and abetting using or carrying a firearm during and in relation to a crime of violence, two counts

of armed bank robbery, and one count of using or carrying a firearm during and in relation to a

crime of violence. ECF No. 28. Defendant pled guilty to two counts of using or carrying a firearm

during and in relation to a crime of violence. ECF No. 89. He was sentenced to a term of

incarceration for ten years for one count and 25 years for the second count, to be served

consecutively. Id. This Court also recommended that he be placed in a facility with a

comprehensive drug treatment program. Id. On June 7, 2016 Defendant filed a motion to vacate

his sentence under 28 U.S.C. § 2255, which was denied on February 28, 2017. ECF Nos. 118, 152.

He is currently housed in Beckley FCI.

        On October 27, 2020 Defendant filed a motion for compassionate release. ECF No. 179. A

few weeks later he submitted a duplicate of his initial motion. ECF No. 181. The Government filed

a response and two notices of supplemental authority. ECF Nos. 180, 182, 183. For the reasons

provided below, Defendant’s motions will be denied.
Case 1:12-cr-20332-TLL-PTM ECF No. 185, PageID.1099 Filed 01/28/21 Page 2 of 7




                                                 I.

       The United States is facing an unprecedented challenge with the novel coronavirus

(“COVID-19”) pandemic.

       The COVID-19 virus is highly infectious and can be transmitted easily from person
       to person. COVID-19 fatality rates increase with age and underlying health
       conditions such as cardiovascular disease, respiratory disease, diabetes, and
       immune compromise. If contracted, COVID-19 can cause severe complications or
       death.

Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”




                                                -2-
Case 1:12-cr-20332-TLL-PTM ECF No. 185, PageID.1100 Filed 01/28/21 Page 3 of 7




United States v. Jones, No. 20-3701, 2020 WL 6817488, at *6 (6th Cir. Nov. 20, 2020) (internal

citations omitted). “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file

motions for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

and have full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.” Id. at *9. “[D]istrict courts may deny compassionate-release motions when

any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the

others.” United States v. Elias, No. 20-3654, 2021 WL 50169, at *2 (6th Cir. Jan. 6, 2021).

                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

       On September 4, 2020, Defendant requested compassionate release and the Unit Manager

responded, “Noted. We do not have the authority to reduce your sentence due to your sentencing

guidelines. Proceed with your request to the court.” ECF No. 179 at PageID.1021. Defendant has

exhausted his administrative remedies.

                                                B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant brings this motion on his own behalf, § 1B1.13 is

                                               -3-
Case 1:12-cr-20332-TLL-PTM ECF No. 185, PageID.1101 Filed 01/28/21 Page 4 of 7




“inapplicable,” and “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First Step

Act, district courts have full discretion in the interim to determine whether an ‘extraordinary and

compelling’ reason justifies compassionate release.” Jones, 2020 WL 6817488, at *7.

Accordingly, courts of this circuit are no longer confined to the considerations outlined in the

policy commentary when determining if a defendant’s request is extraordinary and compelling,

such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

       Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See id. at *2 n.6 (holding that inmate’s prior exposure to

tuberculosis “could be considered an extraordinary and compelling reason for compassionate

release” because it “put him at risk of contracting the virus” or “serious long-term health problems”

if he had already contracted it). Courts considering the issue post-Jones have agreed. See, e.g.,

United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich. Dec. 9, 2020) (HIV

and asthma) (citing Jones, 2020 WL 6817488, at *2 n.6); United States v. White, No. 18-20183,

2020 WL 7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 2020 WL

6817488, at *2 n.6); United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D.

Mich. Dec. 7, 2020) (latent tuberculosis, hyperlipidemia, obesity).

       More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See Elias, 2021 WL 50169, at *3. Under

the two-part test in Elias, the risk of contracting COVID-19 constitutes an extraordinary and

compelling reason “(1) when the defendant is at high risk of having complications from COVID-




                                                -4-
Case 1:12-cr-20332-TLL-PTM ECF No. 185, PageID.1102 Filed 01/28/21 Page 5 of 7




19 and (2) the prison where the defendant is held has a severe COVID-19 outbreak.”1 Id. (quoting

United States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)).

The Sixth Circuit also held that the district court, in evaluating the movant’s medical conditions,

“properly considered the CDC guidance that was in effect at the time,” given that “[r]elying on

official guidelines from the CDC is a common practice in assessing compassionate-release

motions.” Id. at *4.

        Defendant expressly states that he is seeking “non-medical” compassionate release under

18 U.S.C. § 3582(c)(1)(A). ECF No. 179. He does not mention the COVID-19 pandemic or

provide his medical history. Instead, he states that “[i]n light of the First Step Act if I was sentenced

today it would be far less severe the time I get.” ECF No. 179 at PageID.1019 (sic throughout).

He explains that “this crime was commited [sic] by my teenage self, and I am a different man

now.” Id.

        The Government argues that Defendant’s circumstances are not extraordinary and

compelling reasons for release under 3582(c)(1)(A). ECF No. 180. Additionally, reading

Defendant’s motion liberally, the Government argues that Defendant does not qualify for release

under § 3582(c)(2). Id. It admits that the First Step Act changed the rules regarding stacked

sentences under 18 U.S.C. § 924(c), so that the 25 year consecutive sentence for a successive

violation of § 924(c), which Defendant received, only applies after the “previous § 924(c)

conviction became final.” Id. at PageID.1032–33. However, it argues “that provision was not made

retroactive to sentences imposed before the effective date of the First Step Act’s amendment.” Id.

        Multiple courts in this circuit have held that Congress’ amendment to § 924(c) alone is

insufficient to qualify as an extraordinary and compelling reason to reduce a sentence. United


1
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 2021 WL 50169, at *4 n.1.

                                                     -5-
Case 1:12-cr-20332-TLL-PTM ECF No. 185, PageID.1103 Filed 01/28/21 Page 6 of 7




States v. Moor, 2020 WL 4926601, at *7 (M.D. Tenn.) (“[T]he First Step Act amendment to §

924(c), standing alone, does not qualify as an extraordinary and compelling reason for a sentence

reduction.”); United States v. Jarvis, 2020 WL 4726455, at *3 (N.D. Ohio) (“[T]he Court holds

that a disparity based on a change in sentencing law cannot serve as ‘extraordinary and compelling

reasons’ under § 3582(c)(1)(A).”). As such, Defendant’s motion fails under the § 3582(c)(1)(A)

theory.

          The Sixth Circuit has also held that the First Step Act’s amendment to § 924(c) only applies

to individuals “whose conduct predates December 21, 2018, but whose sentences had not yet been

imposed (along with defendants whose conduct occurred after the First Step Act became law).”

United States v. Richardson, 948 F.3d 733, 748 (6th Cir. 2020). Defendant was sentenced in 2013,

prior to the passage of the First Step Act. As such, Defendant’s argument fails under the §

3582(c)(2) theory.

          Based on the foregoing, Defendant has not demonstrated an extraordinary and compelling

reason for release. Consequently, this Court declines to consider whether the § 3553 factors would

warrant a sentence reduction. See United States v. Elias, 2021 WL 50169, at *2 (6th Cir. Jan. 6,

2021). Defendant’s Motion for Compassionate Release will be denied.

                                                  II.

          Accordingly, it is ORDERED that Defendant’s Motions for Compassionate Release, ECF

No. 179, 181, are DENIED.


          Dated: January 28, 2021                              s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                  -6-
Case 1:12-cr-20332-TLL-PTM ECF No. 185, PageID.1104 Filed 01/28/21 Page 7 of 7




                                           PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney of record herein by electronic means and to Moses
                   Leroy Mitchell #47205-039, BECKLEY FEDERAL
                   CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                   350, BEAVER, WV 25813 by first class U.S. mail on January 28, 2021.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                   -7-
